IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 45372

STATE OF IDAHO,                                   )   2018 Unpublished Opinion No. 412
                                                  )
       Plaintiff-Respondent,                      )   Filed: April 6, 2018
                                                  )
v.                                                )   Karel A. Lehrman, Clerk
                                                  )
BENJAMIN BOONE NEAL,                              )   THIS IS AN UNPUBLISHED
                                                  )   OPINION AND SHALL NOT
       Defendant-Appellant.                       )   BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Jonathan P. Brody, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of three years, for felony driving under the influence, affirmed;
       order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Lara E. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before GUTIERREZ, Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Benjamin Boone Neal pled guilty to felony driving under the influence. I.C. § 18-
8005(9). The district court sentenced Neal to a unified term of ten years, with a minimum period
of confinement of three years. Neal filed an I.C.R 35 motion, which the district court denied.
Neal appeals, asserting his sentence is excessive and that the district court abused its discretion in
denying his Rule 35 motion.




                                                  1
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Neal’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the record, including
any new information submitted with Neal’s Rule 35 motion, we conclude no abuse of discretion
has been shown.
        Therefore, Neal’s judgment of conviction and sentence, and the district court’s order
denying Neal’s Rule 35 motion, are affirmed.




                                                     2